Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 1, the omitted structural positive cooperative relationships are: an actuator and a controller. In absence of essential specifics of the actuator and the controller, the claimed function of obtaining a target irradiation angle.... and controlling the actuator....cannot be realized. Also in absence of essential specifics of the actuator and the controller, the claimed function of obtain an infinity point correlation value, determining a predetermined standard value obtainment condition, obtaining a standard pitch angle, obtaining the pitch angle on the basis of the standard pitch angle.... cannot be realized.
Further, as to claim 1, the omitted structural positive cooperative relationships are: headlight, a vehicle, a preprogrammed processor, a spring member and a front wheel. In absence of essential structural positive relationship of the 
In absence of essential structural positive relationship of the headlight, the vehicle, the preprogrammed processor, the spring member and the front wheel, it remains uncertain as to whether the headlight, the vehicle, the preprogrammed processor, the spring member and the front wheel are structurally part of the claimed device. For the purpose of action on merits, the Examiner takes a position that the headlight, the vehicle, the preprogrammed processor, the spring member and the front wheel are not part of the claimed headlight control apparatus.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Okuchi et al (USPgPub 2002/0039294).
As to claim 1, Okuchi et al disclose applicant’s claimed headlight control apparatus (at least Figs. 1-4) including: 
an actuator (35R, 35L) for adjusting an irradiation angle; and 
a controller (20) implemented by at least one programmed processor;
a vehicle height sensor (11F, 11R) for detecting a relative displacement amount of a spring upper member of the vehicle with respect to a rotation axis of either a front wheel or a rear wheel of the vehicle as a contraction length; and 
a camera apparatus (40) for obtaining a travelling direction image by photographing a region in a travelling direction of the vehicle.

Further, since Okuchi et al disclose a structure of the controller, as claimed by applicant, the Okuchi et al’s disclosed controller would be able to: (1) obtain an infinity point correlation value having a correlation with an infinity point position which is a position of an infinity point contained in the travelling direction image in a vertical direction of the travelling direction image; (2) determine whether a predetermined standard value obtainment condition is satisfied; (3) obtain a standard pitch angle by applying the detected contraction length to a predetermined relationship between the contraction length and the pitch angle and obtain the infinity point correlation value at the present time as a standard infinity point correlation value, when it is determined that the standard value obtainment condition is satisfied; and (4) obtain the pitch angle on the basis of the standard pitch angle, the standard infinity point correlation value, and the infinity point correlation value at the present time, when it is 
As to claim 2, since Okuchi et al disclose a structure of the controller, as claimed by applicant, the Okuchi et al’s disclosed controller would be able to: determine that the standard value obtainment condition is satisfied when the detected contraction length falls within a predetermined standard range.
As to claim 3, since Okuchi et al disclose a structure of the controller, as claimed by applicant, the Okuchi et al’s disclosed controller would be able to: to employ, as the standard range, a range from a minimum value to a maximum value of the contraction length obtained while a load of the vehicle is a driver only.
As to claim 4, since Okuchi et al disclose a structure of the controller, as claimed by applicant,, the Okuchi et al’s disclosed controller would be able to: determine that the standard value obtainment condition is satisfied when the detected contraction length is smaller than a value obtained by subtracting a difference threshold from a standard contraction length; and 
update the standard contraction length such that the standard contraction length is set to a value equal to the detected contraction length of when it is determined that the standard value obtainment condition is satisfied.



As to claim 6, since Okuchi et al disclose a structure of the controller, as claimed by applicant, the Okuchi et al’s disclosed controller would be able to: obtain the pitch angle on the basis of a relationship that a first difference value is proportional to a second difference value, the first difference value being a difference between the tangent of the pitch angle at the present time and the tangent of the standard pitch angle, and the second difference value being a difference between the standard infinity point correlation value and the infinity point correlation value at the present time.
As to claim 7, since Okuchi et al disclose a structure of the controller, as claimed by applicant, the Okuchi et al’s disclosed controller would be able to: obtain the pitch angle on the basis of a relationship that a third difference value is proportional to a fourth difference value, the third difference value being a difference between the pitch angle at the present time and the standard pitch angle, and the fourth difference value being a 
As to claim 8, since Okuchi et al disclose a structure of the controller, as claimed by applicant, the Okuchi et al’s disclosed controller would be able to: obtain, as the infinity point correlation value, a value proportional to a difference between a specific infinity point position and the infinity point position at the present time, the specific infinity point position being the infinity point position obtained when the pitch angle was equal to a predetermined specific angle; and obtain, as the pitch angle, a value obtained by adding the standard pitch angle to a difference between the infinity point correlation value and the standard infinity point correlation value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879